Citation Nr: 0124887	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the combined service-connected disability 
evaluation is correctly calculated as 50 percent.  

2.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1983 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.
The Board notes that, pursuant to the request on the August 
2000 substantive appeal, the veteran was scheduled for a 
Board hearing in October 2001.  By letter dated in September 
2001, the veteran cancelled that hearing request.  

Review of the claims folder reveals that the veteran 
perfected an appeal of determinations made in the December 
1994 rating decision, to include the denial of service 
connection for gynecomastia and anxiety and depression and 
the evaluations for right and left wrist disabilities and 
allergic rhinitis.  A Board decision of September 1997 
allowed service connection for residuals of bilateral 
subcutaneous mastectomies but denied service connection for 
anxiety and depression.  The Board remanded the remaining 
issues for additional development.  In a November 1997 rating 
decision, the RO rated the scars from the bilateral 
mastectomies as 10 percent disabling.  In a March 1999 rating 
decision, the RO increased the disability ratings for the 
right and left wrist disabilities and allergic rhinitis and 
amended the prior rating action to reflect a 10 percent 
evaluation for each mastectomy scar.  In a statement received 
in April 1999, the veteran indicated his satisfaction with 
the disability ratings as set forth in the March 1999 rating 
decision.  Therefore, the appeal with respect to those issues 
is considered withdrawn.  See 38 C.F.R. 
§ 20.204 (2001).

In statements submitted in August 2000, the veteran related 
that he was unable to work due to his service-connected back 
disability.  He submitted his formal claim form for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) in July 2001.  There is 
no indication from the claims folder that the RO has 
adjudicated that claim.  The matter is therefore referred to 
that office for the appropriate action. 

In addition, the Board construes the veteran's December 2000 
statement describing recent medical treatment as an informal 
claim for an increased disability rating for service-
connected allergic rhinitis.  The claim is therefore also 
referred to the RO for the proper action.       

The issue of an increased rating for lumbosacral strain is 
addressed in the REMAND portion of the decision, below.  
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: lumbosacral strain, rated as 20 percent 
disabling; chronic synovitis of the left wrist and very 
slight degenerative changes, rated as 10 percent disabling; 
chronic synovitis of the right wrist and very slight 
degenerative arthritis, rated as 10 percent disabling; 
allergic rhinitis, rated as 10 percent disabling; a well 
healed, tender scar of the left breast with minimal keloid 
formation, secondary to mastectomy, rated as 10 percent 
disabling; a well healed, tender scar of the right breast 
with minimal keloid formation, secondary to mastectomy, rated 
as 10 percent disabling; and Dupuytren's contracture of the 
left hand, synovitis of the metacarpophalangeal joint of the 
right middle finger, chronic synovitis of the right ankle, 
plantar warts of the left foot and both hands, tinnitus, and 
residuals of a left third toe fracture, each rated as zero 
percent disabling.  

3.  There is no evidence that the service-connected right and 
left breast scars cause compensable disability in each of 
paired extremities or paired skeletal muscles.  


CONCLUSION OF LAW

The veteran's combined service-connected disability rating is 
correctly calculated as 50 percent.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 4.25, 4.26 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the August 2000 statement of the case, the 
RO provided the veteran with the applicable laws and 
regulations regarding his claim and gave notice as to the 
evidence needed to substantiate his claim.  In addition, all 
relevant VA medical records and examinations have been 
obtained, as well as private records as authorized by the 
veteran.  The veteran has also submitted private records to 
the RO.  Otherwise, inasmuch as the instant claim pertains to 
the application of pertinent VA regulations rather than the 
nature of evidence, the Board finds no reasonable basis for 
requiring VA to provide additional assistance to the veteran.  
Finally, the veteran has had the opportunity to submit 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  

A total service-connected disability rating is calculated 
based on the Combined Ratings Table.  38 C.F.R. § 4.25, Table 
I.  The Combined Ratings Table is predicated on the 
consideration that an individual's efficiency is affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  38 C.F.R. § 4.25.  To 
calculate a combined rating, the service-connected 
disabilities are arranged in the order of their severity, 
beginning with the most severe, and then combined according 
to the Table.  The combined value is converted to the nearest 
number divisible by 10, and combined values ending in 5 are 
adjusted upward.  The procedure is repeated when there are 
more than two disabilities.  38 C.F.R. § 4.25(a).  Unless 
otherwise provided, disabilities arising from a single 
disease entity are rated separately, as are any other 
disabling conditions.  38 C.F.R. § 4.25(b).  The conversion 
to the nearest degree divisible by 10 will be done only once 
per rating decision, will follow the combining of all 
disabilities, and will be the last procedure in determining 
the combined degree of disability. Id.   

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  
38 C.F.R. § 4.26.  The bilateral factor will be applied to 
such bilateral disabilities before other combinations are 
carried out and the rating for such disabilities including 
the bilateral factor in this section will be treated as one 
disability for the purpose of arranging in order of severity 
and for all further combinations. Id.  The bilateral factor 
applies whenever there are compensable disabilities affecting 
use of paired extremities regardless of location or specified 
type of impairment.  38 C.F.R. § 4.26(a).  However, the 
bilateral factor is not applicable unless there is partial 
disability of compensable degree in each of two paired 
extremities, or paired skeletal muscles.  38 C.F.R. § 
4.26(c).   

In this case, the veteran has the following service-connected 
disabilities: lumbosacral strain, rated as 20 percent 
disabling; chronic synovitis of the left wrist and very 
slight degenerative changes, rated as 10 percent disabling; 
chronic synovitis of the right wrist and very slight 
degenerative arthritis, rated as 10 percent disabling; 
allergic rhinitis, rated as 10 percent disabling; a well 
healed, tender scar of the left breast with minimal keloid 
formation, secondary to mastectomy, rated as 10 percent 
disabling; a well healed, tender scar of the right breast 
with minimal keloid formation, secondary to mastectomy, rated 
as 10 percent disabling; and Dupuytren's contracture of the 
left hand, synovitis of the metacarpophalangeal joint of the 
right middle finger, chronic synovitis of the right ankle, 
plantar warts of the left foot and both hands, tinnitus, and 
residuals of a left third toe fracture, each rated as zero 
percent disabling.

The bilateral factor applies to the two service-connected 
wrist disabilities because there is at least compensable 
disability in each of two paired extremities.  The 
disabilities affecting the right and left hands and the right 
and left feet are not evaluated as compensable.  Therefore, 
although paired extremities are involved, the bilateral 
factor does not apply.  38 C.F.R. § 4.26(c).  Thus, applying 
the bilateral factor for the wrists yields a value of 21 (10 
combined with 10 in Table I = 19 + (.10)(19) or 1.9 = 20.9, 
adjusted upward to 21).  The values then combined in Table I 
are 21 (bilateral wrists), 20 (lumbosacral strain), 10 
(allergic rhinitis), 10 (right breast scar), and 10 (left 
breast scar).  The result of using Table I is as follows: 21 
+ 20 =  36 +10 = 42 + 10 = 48 + 10 = 53.  That value is 
converted to the nearest number divisible by 10, or 50 
percent.  38 C.F.R. § 4.25, Table I.   

The veteran argues that the bilateral factor applies to the 
right and left breast scars, such that the overall combined 
service-connected disability rating should be 60 percent.  
However, review of the claims folder reveals that the 
assigned evaluations are for tenderness and pain in the scars 
themselves.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
There is no evidence of record suggesting that the scars in 
any way cause compensable disability in each of paired 
extremities or paired skeletal muscles.  38 C.F.R. § 4.26(c).  
The bilateral factor therefore does not apply. 

In conclusion, the Board finds that the combined service-
connected disability rating is correctly calculated as 50 
percent.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.25, 4.26.  
Accordingly, the veteran's claim must be denied.  See Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

The appeal is denied.  


REMAND

The RO issued a rating decision in June 2000 in which it 
increased the disability rating for service-connected 
lumbosacral strain from 10 percent to 20 percent.  In an 
August 2000 VA Form 9, Appeal to Board of Veterans Appeals, 
the veteran requested an extra-schedular disability 
evaluation, indicating that he had been unable to work due to 
low back pain.  The Board construes these statements as a 
notice of disagreement with the June 2000 rating action.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

The Board observes that, in July 2001, the veteran submitted 
medical records that included evidence as to low back 
symptomatology.  Clearly, such evidence was not considered by 
the RO in its June 2000 rating decision.  The statement of 
the case should include consideration of all relevant 
evidence of record.  

In addition, the Board notes that, as discussed above, the 
veteran has also alleged that he is unable to work due to his 
service-connected lumbosacral strain in connection with his 
TDIU claim.  The RO must consider this allegation in 
conjunction with the claim for an increased rating as 
required.     

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a 
statement of the case on the issue of 
entitlement to a disability rating 
greater than 20 percent for lumbosacral 
strain.  The statement of the case must 
include an advisory as to the veteran's 
appellate rights.  The RO should allow 
the veteran the applicable time in which 
to perfect his appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



